Case 2:20-cv-00115-CW-DAO Document 25 Filed 11/05/20 PageID.197 Page 1 of 4




       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION


  ALAN HEADMAN,                                       MEMORANDUM DECISION AND
                                                    ORDER DENYING PRETRIAL MOTION
                  Plaintiff,                            FOR CHANGE OF VENUE,
                                                      CONSTITUTIONAL CHALLENGE
       v.                                                    (DOC NO. 19)

                                                       Case No. 2:20-cv-00115-CW-DAO
  RUSSELL MARION NELSON,
                                                             Judge Clark Waddoups
                  Defendants.
                                                       Magistrate Judge Daphne A. Oberg


       Before the court is pro se Plaintiff Alan Headman’s Pretrial Motion for Change of Venue,

Constitutional Challenge (“Mot.,” Doc. No. 19). For the reasons set forth below, the court

DENIES the motion.

                                       BACKGROUND

       Mr. Headman brought this action against Russell Marion Nelson, as President of the

Church of Jesus Christ of Latter-Day Saints (“the Church”), following the denial of Mr.

Headman’s request for modification of his alimony obligation in his state court divorce case.

(See Compl. ¶ 7, Doc. No. 1; see also Ex. B to Mot. to Dismiss, Order on Bench Trial March 27,

2019 (Case No. 114901377, Utah Third District Court), Doc. No. 11-2.) He alleges the Utah

state courts provided an “inadequate” legal forum and denied him due process of law. (Compl.

¶ 7, Doc. No. 1.) Mr. Headman claims Mr. Nelson and/or the Church controls the state court

system and is “breaching the separation of church and state.” (Id. at 2.) He also challenges the

Church’s “temple recommend” question asking for certification that he is current in meeting

obligations to his former spouse, asserting it “demonstrates an inappropriate relationship between


                                                1
Case 2:20-cv-00115-CW-DAO Document 25 Filed 11/05/20 PageID.198 Page 2 of 4




church and state and demonstrates an inadequate forum administered by the Utah Court System.”

(Id. at 3 & ¶ 37.)

                                            DISCUSSION

        Mr. Headman moves for a change of venue pursuant to 28 U.S.C. § 1404(a) and requests

the case be transferred to the District of Minnesota. (Mot. 3–4, Doc. No. 19.) He argues a change

of venue is warranted due to the “potential bias of the Utah Judiciary and the Utah Jury population

base.” (Id. at 3.)

        In opposition, Mr. Nelson argues the District of Utah is the only proper venue for this

matter because Mr. Nelson resides here and all of the operative facts underlying Mr. Headman’s

claims occurred in Utah. (Opp’n to Mot. for Change of Venue 1, Doc. No. 21.) Mr. Nelson also

asserts the interest of justice and the convenience of the parties and witnesses weigh against a

transfer to the District of Minnesota. (Id. at 1–2.)

        Section 1404 of Title 28 provides that “[f]or the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have

consented.” 28 U.S.C. § 1404(a). Section 1391 governs venue of civil cases and provides, as

relevant here:

        A civil action may be brought in—(1) a judicial district in which any defendant
        resides, if all defendants are residents of the State in which the district is located;
        [or] (2) a judicial district in which a substantial part of the events or omissions
        giving rise to the claim occurred, or a substantial part of property that is the subject
        of the action is situated[.]

28 U.S.C. § 1391(b).

        Mr. Headman argues 28 U.S.C. § 1404(a) is unconstitutional to the extent it requires the

new district to be a district where the action might have been brought or to which the parties have



                                                    2
Case 2:20-cv-00115-CW-DAO Document 25 Filed 11/05/20 PageID.199 Page 3 of 4




consented. (Mot. 5, Doc. No. 19.) He contends these requirements would restrict venue to a

“location that has a historical religious bias, of at times 100% of all Judges, and currently has a

strong prima facie bias within [the] sitting Federal Judiciary.” (Reply Mem. in Support of Pl.’s

Mot. for Change of Venue 4, Doc. No. 23.)

        Mr. Headman’s allegations of bias are conclusory. As such, they are insufficient to show

any judge, much less every judge in this district, should be disqualified. Similarly, these bare

allegations do not show Mr. Headman’s constitutional rights have been implicated. See Caperton

v. A. T. Massey Coal Co., 556 U.S. 868, 876 (2009) (“[M]ost matters relating to judicial

disqualification [do] not rise to a constitutional level.” (second alteration in original) (internal

quotation marks omitted)). And where Mr. Headman provides no authority to support his position

that section 1404 is unconstitutional, his constitutional challenge to this statute fails.

        Applying 28 U.S.C. § 1404(a), Mr. Headman has failed to demonstrate venue would be

proper in any district outside of Utah. Mr. Nelson, the only named defendant, claims residence in

Utah, (Opp’n 1, Doc. No. 21), and Mr. Headman has not shown otherwise. None of Mr.

Headman’s allegations relate to events or omissions occurring outside of Utah. Instead, his

claims relate to his divorce case, which occurred in Utah. (See Compl. ¶¶ 6–33, Doc. No. 1.)

Indeed, Mr. Headman himself asserts in his Complaint that the “events giving rise to the dispute

occurred in this district.” (Id. ¶ 4.) Moreover, Mr. Headman has not established all parties have

consented to have the case heard in another district. As set forth in the opposition, Mr. Nelson

does not consent to a change of venue. (Opp’n 1–2, Doc. No. 21.) Thus, Mr. Headman has failed

to demonstrate the requirements for venue under 28 U.S.C. § 1391(b) are met in any other district.




                                                    3
Case 2:20-cv-00115-CW-DAO Document 25 Filed 11/05/20 PageID.200 Page 4 of 4




       Accordingly, Mr. Headman has failed to propose any district outside of Utah “where [the

case] might have been brought or . . . to which all parties have consented” as required for a

transfer of venue under 28 U.S.C. § 1404(a).

                                         CONCLUSION

       For these reasons, Mr. Headman’s motion for change of venue (Doc. No. 19) is DENIED.

       DATED this 5th day of November, 2020.

                                               BY THE COURT:


                                               ____________________________
                                               Daphne A. Oberg
                                               United States Magistrate Judge




                                                 4
